DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okano (US Pat No 10,189,662) in view of Murata (US Pub No 2015/0368056).
Regarding claim 1, Okano discloses a method of separating multi-feeds in an automatic document feeder, comprising: 
stopping a pick motor (41a) if a multi-feed is detected (column 10, lines 28-49); 
increasing a separator motor torque in gradual increments, to provide additional separating torque (s14, figure 14); 
determining if the multi-feed is clear (s16, figure 14);
restarting the pick motor if the multi-feed is clear (s17, figure 14); 
resuming a normal feed and separation process (yes for s20, figure 14).
It is noted that Okano fails to disclose initiating a scan request to advance the media.  However, Murata discloses a similar feeding device wherein a scan request is initiated so that at least one media page advances (e.g. via operation panel 3, see at least paragraphs [0019] and [0020]).
It would have been obvious to one having ordinary skill in the art to have modified the device taught by Okano with the teachings Murata to achieve the predictable result of reliably separating sheets as they are fed (e.g. obvious to try with limited, predictable results).  Wherein, the combination discloses multi-feed sensors for detecting a multi-feed state (6, of Okano) and where the pick roller and separation roller are able to be commonly driven (see at least paragraphs [0032] and [0033] of Murata).

Regarding claim 4, Murata discloses a driving feed belt (151) mated with a counter-rotating separator roller (152) is used, and the separator roller is counter-rotated to prevent multiple sheets from feeding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619